705-/5"
                                 ELECTRONIC RECORD




  COA #      07-13-00286-CR                        OFFENSE:        38.04


             Sammy Vidales v. The State of
  STYLE:     Texas                                 COUNTY:         Lubbock

                        AFFIRMED, REVERSED
  COA DISPOSITION:      & REMANDED                 TRIAL COURT: 137th District Court


  DATE: 7/7/2015                   Publish: YES    TC CASE #:      2012-436,579




                          IN THE COURT OF CRIMINAL APPEALS


  STYLE:   Sammy Vidales v. The State of Texas          CCA#:              10S-IS
             SPA\5                      Petition        CCA Disposition:
  FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                        JUDGE:

  DATE                                                  SIGNED:                        PC:_

  JUDGE:    Afffo .UjhuZ-^.                             PUBLISH:                       DNP:




                                                                                       MOTION FOR

                                                     REHEARING IN CCA IS:
FOR DISCRETIONARY REVIEW                             JUDGE:

Tfi ~^f.Fui&))
pATP tpJ(T7 /tot?                                                            ELECTRONIC RECORD


           JUDGE